Citation Nr: 1811002	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for post laminectomy syndrome, claimed as low back disability. 

3.  Entitlement to service connection for residuals of a left ankle disability.

4.  Entitlement to service connection for bilateral fingers disability.   

5.  Entitlement to service connection for bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for bilateral foot condition and bilateral trigger fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee arthritis is etiologically related to her service. 

2.  The Veteran's post laminectomy syndrome is etiologically related to her service. 

3.  The Veteran's residuals of a left ankle disability are etiologically related to her service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for post laminectomy syndrome are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for residuals of a left ankle disability are met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Left Knee Arthritis 

The Board finds that service connection for left knee arthritis is warranted.  
The evidence of record indicates the Veteran has a history of pain in her left knee and was diagnosed with arthritis in the left knee.  See VA Exam, November 2016.  Likewise, the Veteran's service treatment records (STRs), as well as her testimony, show she was treated for a left knee injury after she stepped into a hole while playing soccer in July 1983.  See Hr'g Tr., November 2017 at 15; STR-Med., July 14, 1983.  In December 2015 and November 2016, a private physician and a VA examiner, respectively, opined that the Veteran's left knee condition is at least as likely as not related to the in-service injury.  These opinions are based on a review of the Veteran's relevant medical history, as well as her credible and probative statements, and the Board finds the opinions probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met. 

Post Laminectomy Syndrome

The Veteran also claims service connection for post laminectomy syndrome.  Here, the record shows a history of low back pain and low back surgery in 2004, with residuals.  See VA Treatment Rec., October 2014.  Her STRs reveal treatment notes for complaints of low back pain, including after an August 1985 motor vehicle accident.  See STR-Med., August 21, 1985.  A private physician, familiar with the Veteran's disabilities, opined in October 2015 that her low back pain was more likely than not directly related to the injuries she suffered in service as a result of the accident.  This opinion is based on examination of the Veteran as well as her relevant medical history.  As such, the Board finds it probative.  Given that the Veteran has met all three elements of her service connection claim, the Board finds service connection for post laminectomy syndrome is warranted.   

Left Ankle Disability

Regarding the Veteran's residuals of a left ankle disability, the board notes the evidence shows a history of left ankle pain, including tenderness to palpation of the left central calcaneal tubercle.  See VA Treatment Rec., March 2016.  Regarding an in-service event, the Veteran testified she broke a bone on her left ankle after she was pushed off a pier while stationed in Haifa, Israel.  As the Veteran is competent to report events and symptoms, the Board finds her account credible and probative.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed the Veteran's private physician opined, in December 2015, that the in-service injury at least as likely as not caused the residual symptoms which the Veteran currently experiences.  Like the other opinions, the private physician based this opinion on an examination of the Veteran, her lay statements, and relevant medical history.  As such, the Board finds the opinion probative.  Thus, having met all three elements of a service connection claim, the Board finds service connection is warranted.  



ORDER

Entitlement to service connection for left knee disability is granted.  

Entitlement to service connection for post laminectomy syndrome, claimed as low back disability is granted. 

Entitlement to service connection for residuals of a left ankle disability is granted.


REMAND

Regrettably, the Board finds additional development is required before adjudicating the Veteran's claims of service connection for bilateral trigger fingers and bilateral foot condition. 

Bilateral Trigger Fingers 

In September 2009, the Veteran underwent a VA examination for her hands and fingers.  The VA examiner provided a negative nexus opinion reasoning that there was only one treatment note in service for a right thumb contusion and for a superficial abrasion to the left hand.  However, evidence received since that examination reveals the Veteran has evidence of peripheral neuropathy characterized by hypostesia of the tip of the fingers.  See VA Treatment Rec., October 13, 2009.  Additionally, the Veteran testified she began experiencing issues with her fingers while in the military due to firing guns and performing duties as a ship serviceman.  See Hr'g Tr., November 2017 at 26-29.  The Board finds this evidence should be taken into account when formulating a medical opinion and, as such, a remand is warranted for a new examination and medical examination. 

Bilateral Foot Condition

As for the Veteran's claim regarding her feet, the Board notes that no VA examination has been conducted.  However, the evidence shows a documented history of bilateral foot problems.  See VA Treatment Rec., October 13, 2009.  During her November 2016 hearing, the Veteran testified she complained of foot pain once at the beginning of active duty but was told it would go away after she got used to standing watch for a long period of time. Therefore, the Board finds a remand is warranted to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).   

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a new examination by an examiner of sufficient expertise or experience to determine the presence of any finger conditions.  After a thorough review of the claims file, the examiner should confirm any diagnoses regarding the Veteran's fingers.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's bilateral finger condition originated in service or is otherwise etiologically related to service.  


In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Afford the Veteran an examination by an examiner of sufficient expertise or experience to determine the presence of any bilateral foot conditions.  After a thorough review of the claims file, the examiner should confirm any diagnoses regarding the Veteran's feet.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's bilateral foot condition originated in service or is otherwise etiologically related to service.  


In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


